Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant’s response filed 11/30/21 has placed previously allowable subject matter into independent claim 1. All pending claims are now in condition for allowance. 

Allowable Subject Matter
Claims 1, 5, 6, and 8-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails teach or disclose a lighting fixture suitable for hazardous areas, comprising:
a modular housing portion with one or more separate modular lighting components arranged adjacent thereto
each comprising a lighting assembly with a plurality of LED devices and a plurality of optics secured to the LED
a securement assembly for securing the modular housing portion and the modular lighting components together,
wherein the modular housing portion is a central modular housing portion housing one or more drivers and the modular lighting components comprises a first and second modular lighting component arranged on opposite sides of the central portion
further the securement assembly comprises at least one end plate with a through channel for routing wiring from the one or more drivers in the central modular housing portion to each of the first and second modular lighting components, the through channel extending length-wise from the first modular lighting component across the central modular housing portion and to the second modular lighting component.

The closest prior art found was Lin CN 202580988 which teaches many of the features of claim 1:  
one or more separate modular lighting components 3 arranged adjacent to a modular housing portion,
 the modular lighting components comprising a lighting assembly (each instance of 3 is a lighting assembly comprising LEDs, see paragraph 0020, Fig 1), the lighting assembly comprising a plurality of LED devices (plurality of LEDs, each module shows multiple LEDs) and a plurality of optics (transmitting panel 8, Fig 3), each optic secured relative to one of the plurality of LED devices (paragraph 0020)
 a securement assembly  for securing the modular housing portion and the one or more separate modular lighting components together (mounting frame 2 and screw holes 10, 13, see Fig 3 and paragraph 0020)
Lin, however, fails to fairly teach or render obvious the incorporated limitations regarding the central modular housing portion housing one or more drivers and the modular lighting components comprises a first and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. HOLLANDER ‘145, NICOLAI ‘861, and SCRIBANTE ‘892 disclose relevant prior art lighting devices that teach various aspects of the instant invention: LED lights, drivers, and similar housing configurations, but fail to teach the inventive features of claim 1. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875